omy TDD fF WY HN eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-00561-PLM Document1 Filed 09/01/20 Page 1 of 11

The Hon. Paula McCandlis

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, CASE NO. MJ20-561
Plaintiff,
COMPLAINT for VIOLATION
V. 21 U.S.C. § 841(a)
RICARDO BARRAZA VIZCARRA,
Defendant.

 

 

BEFORE United States Magistrate Judge Paula McCandlis, Seattle, Washington.
The undersigned complainant being duly sworn states:
Count One

(Possession of Methamphetamine and Heroin with Intent to Distribute)

On or about September 1, 2020, in Pierce County, within the Western District of
Washington, RICARDO BARRAZA VIZCARRA did knowingly and intentionally
possess, with the intent to distribute, and aid and abet the possession of with the intent to
distribute, controlled substances, to wit: methamphetamine and heroin, substances
controlled under Title 21, United States Code.

It is further alleged that this offense involved 50 grams or more of a mixture or
substance containing a detectable amount of methamphetamine, its salts, isomers, or salts
of its isomers.

Complaint BARRAZA VIZCARRA - | UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
omy TDD fF WY HN eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-00561-PLM Document1 Filed 09/01/20 Page 2 of 11

It is further alleged that this offense involved 1 kilogram or more of a mixture or
substance containing a detectable amount of heroin.

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(A) and Title 18, United States Code, Section 2.

The undersigned complainant, Shawna McCann, Special Agent, being first duly
sworn on oath, hereby deposes and says:

TRAINING AND EXPERIENCE

1. I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and
have been employed with the FBI since September, 2017. I am currently assigned to the
Seattle Field Division where I am a member of the violent crime, gang, and Transnational
Organized Crime — Western Hemisphere squad. In this capacity, I investigate, inter alia,
violations of the Controlled Substance Act, Title 21, United States Code, Section 801 ef
seq., and related offenses. I have received specialized training in the enforcement and
investigation of the Controlled Substance Act. I have received over 400 hours of
classroom training including, but not limited to, drug identification, drug interdiction,
money laundering techniques and schemes, smuggling, and the investigation of
individuals and/or organizations involved in the illegal possession, possession for sale,
sales, importation, smuggling, manufacturing, and trafficking of controlled substances.

2. In my role as a Special Agent for the FBI, I have participated in narcotics
investigations (e.g., heroin, cocaine, marijuana, and methamphetamine) that have resulted
in the arrest of individuals and the seizure of illicit narcotics and/or narcotics-related
evidence and the forfeiture of narcotics-related assets. I have been involved in the service
of federal and state search warrants as part of these investigations. I have encountered
and have become familiar with various tools, methods, trends, paraphernalia, and related
articles utilized by various traffickers in their efforts to import, export, conceal, and
distribute controlled substances. I am also familiar with the manner in which drug
traffickers use telephones, often cellular telephones, to conduct their unlawful operations,

Complaint BARRAZA VIZCARRA - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
omy TDD fF WY HN eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-00561-PLM Document1 Filed 09/01/20 Page 3 of 11

and how they code their conversations to disguise their unlawful activities. I am also
familiar with the various methods of packaging, delivering, transferring, and laundering
drug proceeds. Additionally, through my training and experience, I can identify illegal
drugs by sight, odor, and texture.

3. I have also worked on drug investigations involving the use of court-
authorized wiretaps under Title III. In that capacity, I have had the opportunity to
monitor, listen to, and review transcripts and line sheets (prepared by linguists)
documenting the content of hundreds of intercepted conversations involving the
trafficking of cocaine, methamphetamine, heroin, and other narcotics, by persons who
used some form of code to attempt to thwart law enforcement detection. I have also
interviewed defendants at the time of their arrest and have debriefed, spoken with, and/or
interviewed numerous drug dealers or confidential sources (informants) at proffer and
field interviews who were experienced in speaking in coded conversation over the
telephone. From these interviews, and also from discussions with other experienced
agents, I have gained knowledge regarding the various methods, techniques, codes,
and/or jargon used by drug traffickers in the course of their criminal activities, including
their use of firearms to protect their narcotics-related activities and of cellular telephones
and other electronic means to facilitate communications while avoiding law enforcement
scrutiny.

4. I have written affidavits in support of court-authorized federal warrants and
orders in the Western District of Washington for GPS tracking of telephones, Pen
Register/Trap and Trace, and search warrants. Additionally, I have testified in grand jury
proceedings, written investigative reports, and conducted and participated in numerous
interviews of drug traffickers of various roles within drug organizations, which has
provided me with a greater understanding of the methods by which drug trafficking
organizations operate.

5. I am an investigative law enforcement officer of the United States within
the meaning of 18 U.S.C. § 2510(7). As such, I am empowered to conduct investigations

Complaint BARRAZA VIZCARRA - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
omy TDD fF WY HN eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-00561-PLM Document1 Filed 09/01/20 Page 4 of 11

of, and to make arrests for, violations of the Controlled Substance Act, Title 21, United
States Code, Section 801 ef seq., and related offenses.

6. In writing this affidavit, I specifically consulted with DEA Special Agent
Kevin Palermo, who is the lead agent for the case for which this affidavit is written.
Agent Palermo has managed and been involved in this investigation since its
commencement in December 2018. Agent Palermo has been employed as an agent for the
DEA since August 2016. During his employment, Agent Palermo has also worked on
drug investigations involving the use of court-authorized wiretaps under Title III. In that
capacity, Agent Palermo has monitored, listened to, and reviewed transcripts and line
sheets both in English and Spanish (prepared by linguists) documenting the content of
hundreds of intercepted conversations involving the trafficking of cocaine,
methamphetamine, heroin, and other narcotics, by persons who used some form of code
to thwart law enforcement. Prior to his employment as a DEA Agent, Agent Palermo was
employed as a police officer in the Village of Lincolnshire in Lake County, Illinois, from
December 2014 to August 2016. In that capacity, Agent Palermo was responsible for
providing and promoting public safety in the Village of Lincolnshire and the State of
Illinois.

7. The facts set forth in this Complaint are based on my own personal
knowledge; knowledge obtained from other individuals who participated in this
investigation, including other law enforcement officers; my review of documents and
records related to this investigation; and information gained through my training and
experience. I have not included all facts known to me obtained in this investigation, but
only those facts necessary to set forth probable cause in support of the offense alleged in
Count | above.

PURPOSE OF AFFIDAVIT

8. This Affidavit is made in support of a Complaint against RICARDO

BARRAZA VIZCARRA for one count of Possession of Controlled Substances with

Complaint BARRAZA VIZCARRA - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
omy TDD fF WY HN eS

NM MB BD NO KO KO KO KRDO Rw mm mm mm

Case 2:20-mj-00561-PLM Document1 Filed 09/01/20 Page 5 of 11

Intent to Distribute, in violation of Title 21, United States Code, Sections 841(a)(1),
(b)(1)(A).
SUMMARY OF PROBABLE CAUSE

9. This investigation is being conducted by DEA, FBI, Snohomish Regional
Drug Task Force (SRDTF), Skagit County Drug Task Force (SCDTF), and Seattle Police
Department (SPD), with the assistance of other law enforcement agencies, of suspects
associated with the Jimenez Hernandez and Peinado Trans-National Criminal
Organizations (TCO), who are operating in the Western District of Washington.

10. During the course of this investigation, agents have obtained authorization
in the Western District of Washington to intercept wire communication and over multiple
target telephones, and to receive GPS tracking information associated with these phones,

including but not limited to the telephones summarized in the following table:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Object TT! | User Date of Order
425-345-805 1 TT3 | Villasenor October 15, 2019
425-410-6962 TT4 | Villasenor October 15, 2019
206-578-9119 TT6 | Ramirez Menses October 15, 2019
425-345-805 1 TT3 | Villasenor November 22, 2019
425-410-6962 TT4 | Villasenor November 22, 2019
541-730-0001 TT16 | De Leon November 22, 2019
206-460-9015 TT17 | Pollestad November 22, 2019
206-929-8323 TT22 | Pantoja November 22, 2019
425970-2993 TT24 | Pollestad November 26, 2019
425-387-3791 TT40 | Rodriguez Moreno April 9, 2020
425-387-3791 TT40 | Rodriguez Moreno May 27, 2020
425-263-6587 TT41 | Jose Morales Flores May 27, 2020
425-387-3791 TT40_| Rodriguez Moreno June 22, 2020
425-263-6587 TT41 | Jose Morales Flores June 22, 2020
425-465-7350 TT48 | Jose Morales Flores June 22, 2020

 

 

 

 

 

' “TT” stands for “Target Telephone” and is an identifier applied to all phones identified in this investigation. In
this affidavit, when discussing an intercepted conversation, I will generally indicate the speaker followed by the
Target Telephone identifier in parentheses. Not all Target Telephones were intercepted. Some Target Telephones
are the subject of tracking warrants or pen register/trap and trace orders only. Some Target Telephones were are
simply identified, with no further action taken.

Complaint BARRAZA VIZCARRA - 5

(206) 553-7970

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
omy TDD fF WY HN eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-00561-PLM Document1 Filed 09/01/20 Page 6 of 11

11. On May 31, 2020, investigators intercepted communications between Jose
Morales Flores (TT41), and the user of TT49, later identified as RICARDO BARRAZA
VIZCARRA (session 259). During the call, Morales Flores informed BARRAZA
VIZCARRA that he was calling on behalf of “Ansiano”, and agreed to meet BARRAZA
VIZCARRA in Kent, Washington. Morales Flores asked BARRAZA VIZCARRA to
send him the address. In a subsequent text message (session 260), BARRAZA
VIZCARRA sent Morales Flores the address to Shushinola Sushi y Mariscos estilo
Sinaloa restaurant located at 24817 Pacific Highway South, #206, Kent, Washington. A
few minutes later, Morales Flores replied (sessions 261-262) that the GPS was telling him
“two hours” and he would arrive at 6:00 pm.

12. Immediately following the above conversation, Jose Morales Flores had a
conversation with a Mexico-based telephone number, the user identified as
“Abraham” and “Anciano” (session 265). Abraham asked who Morales Flores would be
taking the “water” [methamphetamine] to. Morales Flores said that to the guy that he
(Morales Flores) got the number for [BARRAZA VIZCARRA (TT49)]. Morales Flores
said that Joaquin had sent him (Morales Flores) a number to talk to the guy [BARRAZA
VIZCARRA| and take care of it. Based on my training and experience, I know that
“water” is a common term used by narcotics traffickers to refer to methamphetamine.

13. | Abraham said that (Joaquin) was his (Abraham’s) brother. Abraham said
that he (Morales Flores) should go take one to him, to the car guy [Arias Garcia], and to
the other guy that he (Abraham) had already told Morales Flores about BARRAZA
VIZCARRA|]. Abraham said that it would be another two (2) [two pounds of
methamphetamine].

14. At approximately 5:15 pm, investigators established surveillance in the
vicinity of the aforementioned restaurant in preparation for the meeting between Jose
Morales Flores and BARRAZA VIZCARRA. At approximately 5:54 pm, investigators
intercepted a text message between Morales Flores and BARRAZA VIZCARRA, over

TT41 (session 266), in which BARRAZA VIZCARRA informed Morales Flores that

Complaint BARRAZA VIZCARRA - 6 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co wmH TN Dw fF WY HY eS

Ny NN NY NY NY NY NY NY YF FEF RF SEF PF OER ORES EE le
eo aD wm F&F WN KY CO OOH DH fF WY KF CS

 

 

Case 2:20-mj-00561-PLM Document1 Filed 09/01/20 Page 7 of 11

he was “around here already” [already near the restaurant]. Morales Flores responded
that “it” [his GPS] says 13 minutes (session 267).

15. At approximately 6:08 pm, investigators observed a gray in color Jeep
Patriot, with Washington license plate #BPY5228, enter the parking lot and park in the
vicinity of the “Del Rio” Supermarket located at 24811 Pacific Highway South, Kent,
Washington.’ Investigators identified Jose Morales Flores as the driver of the Gray Jeep
Patriot (BP Y5228) via comparison to his Washington driver’s license photo. There
appeared to be an occupant in the front passenger seat of the Gray Jeep Patriot
(BPY5228) that investigators were unable to identify.

16. | Concurrent to Jose Morales Flores’ arrival, investigators intercepted a call
between Morales Flores and BARRAZA VIZCARRA, over TT41 (session 269) in which
Morales Flores asked BARRAZA VIZCARRA what he was driving. BARRAZA
VIZCARRA replied that he was driving a “gray Infiniti”. Morales Flores
informed BARRAZA VIZCARRA that he had arrived already, was driving a Jeep, and
was by a market named “Del Rio”. BARRAZA VIZCARRA informed Morales Flores
that he (BARRAZA VIZCARRA) was behind Morales Flores on his left.

17. At approximately 6:09 pm, investigators observed the Gray Jeep Patriot
(BPY5228), driven by Morales Flores, relocate near a silver in color Infiniti sedan [Silver
Infiniti G35 (BSU4754)] across the parking lot. The driver of the silver Infiniti,

a Hispanic male with a dark t-shirt and a beard, exited his vehicle and appeared to meet
briefly with Morales Flores, who remained seated inside the Gray Jeep Patriot
(BPY5228), at Morales Flores’ driver’s front window before returning to the Silver
Infiniti G35 (BSU4754). Approximately two minutes later, investigators observed

the Gray Jeep Patriot (BPY5228) depart the parking lot onto Pacific Highway traveling

 

* The Del Rio Supermarket is located to the immediate north of the Sushinola Sushi y Mariscos estilo Sinaloa
restaurant described herein.

Complaint BARRAZA VIZCARRA - 7 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co wmH TDD On fF WY HN

NY NN KN NY NN NY RR RE RE REESE
eo aD wm fF WN KY CO OU Ms Dn fF WY KF OC

 

 

Case 2:20-mj-00561-PLM Document1 Filed 09/01/20 Page 8 of 11

south. The Silver Infiniti G35 (BSU4754) remained parked in the lot with the Hispanic
male seated inside.

18. | A short while later, the Hispanic male exited the silver Infiniti and
proceeded to converse with an unknown Hispanic male (UHM), wearing a baseball cap
and brown sweatshirt, located near a vehicle parked next to him. Investigators observed
the hoods on the two vehicles parked next to the Silver Infiniti G35 (BSU4754) were
raised.’ The Hispanic male reentered the Silver Infiniti G35 (BSU4754) shortly
thereafter.

19. Atapproximately 6:32 pm, investigators drove around the restaurant
parking lot behind the Silver Infiniti G35 (BSU4754) in an attempt to identify the license
plate number affixed to the vehicle. Investigators identified Washington license plate
#BSU4754 affixed to the vehicle. According to the Washington Department of Licensing,
Washington License #BSU4754 is a silver/aluminum in color 2007 Infiniti
G35 registered to Kareli Tamayo at 7637 Pacific Avenue, APT 62, Tacoma, Washington.

20. A Washington Department of Licensing inquiry of the aforementioned
address revealed a driver, BARRAZA VIZCARRA, with the same listed address.
Investigators positively identified the driver of Silver Infiniti G35 (BSU4754), and the
user of TT49, as BARRAZA VIZCARRA based on a comparison to the aforementioned
driver’s license photograph. Surveillance was terminated shortly thereafter.

21. Based on my training and experience, I believe Jose Morales Flores and
BARRAZA VIZCARRA, using TT49, coordinated a meeting to conduct a narcotics
transaction, specifically for two pounds of methamphetamine. An analysis of intercepted
communications between Jose Morales Flores and UM8843, identified as “Abraham” and
“Anciano”, using Mexico telephone number 52-6681938843, over T'T41, revealed

“Abraham’s/Anciano’s” role as a broker for suspected narcotics transactions.

 

3 Investigators believe one of the vehicles near the silver Infiniti had mechanical issue(s) and was being
diagnosed and/or repaired by the UHM.
Complaint BARRAZA VIZCARRA - 8 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co wmH THT Dw ff WY HY eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-00561-PLM Document1 Filed 09/01/20 Page 9 of 11

Investigators intercepted communications in which “Abraham/Anciano” asked Jose
Morales Flores to deliver various quantities of suspected methamphetamine to
individuals, including BARRAZA VIZCARRA (session 265), within the greater Seattle
metropolitan area. UM8843 and Jose Morales Flores’ use of coded language and
discussions about pricing is consistent with narcotics-related conversation. Additionally,
based on my training and experience the way the meeting was conducted, a short
interaction in a public parking lot, is consistent with a meeting for a narcotics transaction.

22. In August 2020, a remote surveillance camera was installed at 1036 S 74th
Street, Tacoma, Washington (Location 9). On August 13, 2020, investigators observed
BARRAZA VIZCARRA walk from the rear of this residence to the front of the residence
carrying garbage. BARRAZA VIZCARRA walked to and from the rear to the front
several times. Moreover, on a near daily basis since August 13, 2020, BARRAZA
VIZCARRA has been observed arriving at Location 9 and remaining there overnight. In
addition, BARRAZA VIZCARRA’s known vehicle, a Silver Infiniti G35 (BSU4754) has
been observed parked at Location 9 on a near daily basis. Based on surveillance
observations, investigators believe that BARRAZA VIZCARRA resides at Location 9.

23. On August 28, 2020, the Honorable Mary Alice Theiler issued a search
warrant that included the following location: Target Location 9 (TL9): 1036 S 74th
Street, Tacoma, Washington. The affidavit in support of the warrant sets forth why
agents believed TL9 was the residence of Ricardo Barraza Vizcarra.

24. On September 1, 2020, during the search of Location 9 at 1036 S 74th
Street, Tacoma, Washington, investigators located and detained RICARDO
BARRAZA VIZCARRA. Also in the residence, although not detained, were his
girlfriend and a minor child. BARRAZA VIZCARRA was read his Miranda rights in
Spanish, by a Spanish-speaking investigator, and BARRAZA VIZCARRA indicated in
Spanish that he understood his rights and agreed to speak with the investigator.
BARRAZA VIZCARRA was asked, in Spanish, if there were any drugs in the residence.
BARRAZA VIZCARRA stated that there was “crystal” and “chiva” in the back

Complaint BARRAZA VIZCARRA - 9 woeeGucrs velee Sorrato50

SEATTLE, WASHINGTON 98101
(206) 553-7970
omy TDD fF WY HN eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-00561-PLM Document1 Filed 09/01/20 Page 10 of 11

bedroom. BARRAZA VIZCARRA explained that “crystal” was methamphetamine and
“chiva” was heroin. BARRAZA VIZCARRA stated that there was about one pound of
methamphetamine and a kilogram of heroin in the back bedroom. BARRAZA
VIZCARRA was then asked if there was any money in the residence. Following this
question, BARRAZA VIZCARRA asked for a lawyer and no additional statements were
made or elicited from BARRAZA VIZCARRA.

25. With the assistance of a narcotics-detecting K9, investigators located
approximately one pound of a white, crystal substance, one kilogram of a brown
substance, and 1,000 pills (potentially containing fentanyl) in the spare bedroom closet at
the residence. Additionally, investigators located between 20 to 30 pounds of a brown
substance in the basement of the residence, along with approximately 10 to 20 empty
wrappers indicative of additional pounds of narcotics.

26. | Based on my training and experience, and the training and experience of the
investigators on scene, including the narcotics-detecting K9, I believe the white, crystal
substance is methamphetamine and the brown substances are heroin. I further believe that
the seized substances contain 50 grams or more of a mixture or substance containing a
detectable amount of methamphetamine, its salts, isomers, or salts of its isomers and 1
kilogram or more of a mixture or substance containing a detectable amount of heroin.

27. The heroin seized from the basement of this residence was packaged in
individually vacuum sealed bags (see image below), each weighing approximately one
pound. Based on my training and experience, I believe that this type of packaging and
overall quantity of narcotics, separately packaged in individually weighed and sealed
bags, is indicative of narcotics trafficking and distribution.

/I
/I
//
//
/I

Complaint BARRAZA VIZCARRA - 10 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
- WwW i)

an

 

 

Case 2:20-mj-00561-PLM Document1 Filed 09/01/20 Page 11 of 11

 

Based on the aforementioned facts, I believe that RICARDO BARRAZA
VIZCARRA committed the crime of Possession of a Methamphetamine and Heroin with
Intent to Distribute, all in violation of Title 21, United States Code, Sections 841(a)(1)

and 841(b)(1)(A) and Title 18, United States Code, Sectioy 2.

 

 

[f \/Z /
SHAW AMCCANN, Complajnant
Special gent, FBI Le

The above-named agent provided a sworn statement to the truth of the foregoing
complaint by video conference call on this 1*t day of September, 2020. Based on the
Complaint and Affidavit sworn to by the above-named agent, the Court hereby finds that

there is probable cause to believe the defendant committed the offense set forth in the

Complaint.
DATED this 1‘! day of September, 2020.
PAULA McCANDLIS
United States Magistrate Judge
Complaint BARRAZA VIZCARRA - I1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
